NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted August 12, 2009*
                                     Decided August 17, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                MICHAEL S. KANNE, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

No. 08-3806                                                        Appeal from the United
                                                                   States District Court for the
UNITED STATES OF AMERICA,                                          Northern District of Indiana,
      Plaintiff-Appellee,                                          Fort Wayne Division.
                v.                                                 No. 1:07-CR-72-TS
WILLIAM ERIC THOMAS,                                               Theresa L. Springmann,
      Defendant-Appellant.                                         Judge.


                                                 Order
   William Thomas pleaded guilty to unauthorized use of credit cards, in violation of 18
U.S.C. §1029(a)(2). He was sentenced to 30 months’ imprisonment and ordered to pay
$14,707.78 in restitution. Thomas, who has elected to represent himself on appeal, pre-
sents exclusively arguments not raised in the district court; they may be reviewed now
only under the plain-error standard. See United States v. Vonn, 535 U.S. 55 (2002).
   Thomas contends that his plea is invalid because the district judge did not inform
him about the nature of the charge and did not elicit an adequate factual basis for the
plea. He quotes the following exchange about whether he knew that the credit cards
were not his to use:
      [The credit cards] were in my name and they were sent to my addresses on
      which I do have valid addresses. But I knew I didn’t apply for the accounts.
      So I knew they probably were not mine, because I had filed bankruptcy ear-
      lier and I didn’t think they were going to send me a credit card. So to answer
      the question you asked, yes – yes.


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-3806                                                                            Page 2

“[P]robably … not mine” is insufficient to establish the required knowledge, Thomas
contends. But the district judge also asked Thomas whether he knew that he “ought not
to have been using these cards” and whether he knew that the use was unlawful. Tho-
mas said yes. The district judge did not commit plain error when concluding that Tho-
mas understood the charge and that the record contains a factual basis for a guilty plea.
    Because the guilty plea is valid, we need not address Thomas’s challenge to his in-
dictment. A plea of guilty waives all arguments other than those concerning subject-
matter jurisdiction. See United States v. Broce, 488 U.S. 563 (1989). The district court’s ju-
risdiction rests on 18 U.S.C. §3231 and is unaffected by the arguments that Thomas pre-
sents, such as whether the indictment contains all signatures required by Fed. R. Crim.
P. 6(c) and 7(c)(1), and whether it adequately tracks the statutory language.
    Thomas maintains that the award of restitution is excessive because some of his
credit-card transactions occurred before December 10, 2006, or after February 20, 2007.
The indictment alleged that Thomas’s crimes took place “on or about” that span of
time. The actual transactions to which Thomas admitted occurred during that period, or
within 18 days of it. That degree of flexibility is allowed by “on or about” language. See,
e.g., United States v. Synowiec, 333 F.3d 786, 790–91 (7th Cir. 2003) (difference of one
month does not exceed the latitude allowed by “on or about” language).
    Finally, Thomas contends that his lawyer in the district court furnished ineffective
assistance. Such an argument, made on an empty record, is doomed. We elect to bypass
the contention, without prejudice, so that Thomas can present it by motion under 28
U.S.C. §2255, where a record can be compiled. See Massaro v. United States, 538 U.S. 500
(2003).
                                                                                   AFFIRMED